DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US PGPub 2017/0332860, "Nam") in view of Buttery et al. (US PGPub 2020/0054183 "Buttery").
Regarding claim 1, Nam teaches a cleaning appliance comprising: 
a housing provided in a cylinder shape (combination of first body 10 and second body 12, see Nam fig. 2), having 
an intake unit (5) and 
an exhaust unit (50); 
a fan having 
an impeller located in the housing (200), 
a rotary shaft to which the impeller is fixed (202), and 
a motor rotating the rotary shaft, moving the air entering the housing through the intake unit to the exhaust unit (motor 20, see Nam paragraphs [0250]-[0254] and fig. 18); 
a particle separator provided inside the housing to provide a path for guiding the air entering the intake unit to the impeller, separating particles from the air by using a centrifugal force (first and second cyclone units 110 and 130, see Nam paragraphs [0250]-[0254]); 
a battery housing located at a 180º point spaced apart from a point where the intake unit is located, in a space provided by a circumferential surface of the housing, and protruded from the circumferential surface of the housing (battery housing 410, see Nam fig. 20); 
a battery provided in the battery housing, supplying a power to the motor (battery 40, see Nam fig. 18 and paragraph [0076]); and 
a handle provided to connect the circumferential surface of the housing with the battery housing (30, see Nam fig. 18).
Nam does not teach that the rotary shaft is inclined at an angle greater than 0º and smaller than 90º toward a direction where the handle is located based on a vertical line passing through the center of gravity of the particle separator.
However, Buttery teaches the concept of a handheld vacuum cleaner (see Buttery fig. 1) wherein the motor assembly (114) has a rotary shaft (122) and the rotary shaft is inclined at an angle greater than 0º and smaller than 90º toward a direction where the handle is located based on a vertical line passing through the center of gravity of the particle separator (Buttery does not show a vertical line passing through the center of gravity of the particle separator, however, it does show that the motor is angled relative to a line 34 passing through the center of the cyclonic chamber, and that both are angled relative to a horizontal line 126, see Buttery fig. 3 and paragraph [0041]. Consequently, one of ordinary skill would be inspired to select an angle for the shaft between 0º and 90º).
It would have been obvious to a person having ordinary skill in the art at the time of invention to have integrated the teachings of Buttery into the cleaner of Nam to produce a vacuum cleaner wherein the rotary shaft is inclined at an angle greater than 0º and smaller than 90º toward a direction where the handle is located based on a vertical line passing through the center of gravity of the particle separator. Doing so represents the combination of known prior art elements (the angled fan unit of buttery and the cleaning appliance of Nam) according to known methods (taught by Buttery) to yield predictable results.
Neither Nam nor Buttery explicitly teach that the center of gravity of the fan is located between the center of gravity of the particle separator and the center of gravity of the battery; or that the center of gravity of the battery is located between the center of gravity of the fan and the center of gravity of the handle.
However, Nam teaches the desirability of distributing the weights of the various components so as to ensure that the weight of the cleaner is not concentrated in any one place (see Nam paragraph [0100]). It would have been obvious to a person of ordinary skill in the art to locate the center of gravity of the fan between the center of gravity of the particle separator and the center of gravity of the battery, and the center of gravity of the battery is located between the center of gravity of the fan and the center of gravity of the handle. Determining the claimed locations for these sub-assemblies in the combined device of Nam and buttery would be a matter of routine optimization to ensure proper distribution of weight.

Regarding claim 2, Nam in view of Buttery teaches the cleaning appliance of claim 1, wherein the rotary shaft is inclined at an angle of 30º to 60º toward a direction where the handle is located based on a straight line passing through the center of gravity of the particle separator. 
Buttery teaches that obtuse angle 342 between an axis passing through the shaft of the motor assembly and the cyclonic chamber is within a range of 90º-180º, or, more narrowly, within a range of 135º-150º (see Buttery paragraph [0041] and fig. 3). However, the relationship between the axes of Buttery may also be measured by an acute angle, which may be calculated by subtracting the obtuse angle from 180º. Performing this calculation provides a range of angles of 30º-45º, which is within claimed range of 30º-60º. 

Regarding claim 3, Nam in view of Buttery teaches the cleaning appliance of claim 1, wherein the rotary shaft is inclined at an angle of 45º toward a direction where the handle is located based on a straight line passing through the center of gravity of the particle separator.
Buttery teaches that obtuse angle 342 between an axis passing through the shaft of the motor assembly and the cyclonic chamber is within a range of 90º-180º, or, more narrowly, within a range of 135º-150º (see Buttery paragraph [0041] and fig. 3). However, the relationship between the axes of Buttery may also be measured by an acute angle, which may be calculated by subtracting the obtuse angle from 180º. Performing this calculation provides a range of angles of 30º-45º, which is within claimed range of 30º-60º.

Regarding claim 4, Nam in view of Buttery teaches the cleaning appliance of claim 1, wherein the housing includes: 
a first housing providing a space in which the particle separator is stored, provided with the intake unit on a circumferential surface (intake 5 is provided on an outside surface of first body 10, see Nam fig. 5); 
a second housing providing a space in which the fan is stored (second body 12, see Nam fig. 5); 
a first cover provided to open or close a lower surface of the first housing (body cover 16, see Nam paragraph [0064] and figs. 3-4); and 
a second cover provided to open or close an upper surface of the second housing and provided with the exhaust unit. (filter unit 50, see Nam fig. 6)
Nam does not directly teach that the second housing is inclined from an upper end of the first housing toward a direction where the handle is located. 
However, Buttery teaches the concept of having the housing containing the motor being angled relative to the cyclonic chamber and handle (see Buttery fig. 3). It would have been obvious to integrate these additional teachings of Buttery into the device of Nam and Buttery, as doing so represents the combination of prior art elements according to known methods to yield predictable results.

Regarding claim 5, Nam in view of Buttery teaches the cleaning appliance of claim 4, wherein the angle of the second housing inclined toward the handle based on the vertical line passing through the center of gravity of the particle separator is set to be equal to the angle of the rotary shaft inclined toward the handle (Nam teaches that the second housing and rotary shaft should be aligned, see Nam fig. 5).

Regarding claim 6, Nam in view of Buttery teaches the cleaning appliance of claim 5, wherein the handle includes: a bar shaped handle body extended from the battery housing toward the second housing (first extension 310); and a bar shaped connection body connecting the handle body with a circumferential surface of the second housing (second extension 320, see Nam paragraphs [0103]-[0104] and fig. 2).

Regarding claim 7, Nam in view of Buttery teaches the cleaning appliance of claim 5, and further teaches that that a length of the battery from the circumferential surface of the first housing toward a direction headed for the handle is set to be longer than a length of the battery toward a height direction of the first housing and a length of the battery toward a diameter direction of the first housing (battery 40 has the general shape of a rectangular prism. Dividing that shape into two triangular prisms leads to a hypotenuse length from the bottom of the battery at the circumferential surface of the first housing to a top corner of the battery near handle 30, which would, due to the trigonometric definition of a right triangle, be longer than the length of either other edge of the resulting right triangle).

Regarding claim 9, Nam in view of Buttery teaches the cleaning appliance of claim 1, but does not explicitly teach that the center of gravity of the fan is located above a reference line passing through the center of the intake unit, the center of gravity of the particle separator and the center of gravity of the battery are located below the reference line, and the center of gravity of the handle is located on the reference line or below the reference line.
However, Nam teaches the desirability of distributing the weights of the various components so as to ensure that the center of gravity of the cleaner is not concentrated in any one place (see Nam paragraph [0100]. It would have been obvious to a person of ordinary skill in the art to ensure that the center of gravity of the fan is located above a reference line passing through the center of the intake unit, the center of gravity of the particle separator and the center of gravity of the battery are located below the reference line, and the center of gravity of the handle is located on the reference line or below the reference line. Determining the claimed locations for these sub-assemblies in the combined device of Nam and buttery would be a matter of routine optimization to ensure proper distribution of weight.

Regarding claim 10, Nam in view of Buttery teaches the cleaning appliance of claim 9, but do not explicitly teach that the center of gravity of the fan, the center of gravity of the particle separator, the center of gravity of the battery and the center of gravity of the handle are all located on a single vertical plane that includes the reference line.
However, Nam teaches the desirability of distributing the weights of the various components so as to ensure that the center of gravity of the cleaner is not concentrated in any one place (see Nam paragraph [0100]. It would have been obvious to a person of ordinary skill in the art to ensure that the center of gravity of the fan, the center of gravity of the particle separator, the center of gravity of the battery and the center of gravity of the handle are all located on a single vertical plane that includes the reference line. Determining the claimed locations for these sub-assemblies in the combined device of Nam and buttery would be a matter of routine optimization to ensure proper distribution of weight.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nam and Buttery as applied to claim 4 above, and further in view of Hyun et al. (US PGPub 2016/0206169 "Hyun").
Regarding claim 11, Nam in view of Hyun teaches the cleaning appliance of claim 4, but does not describe the structure of the dust separation unit beyond that it includes first and second cyclone bodies (see Nam paragraphs [0058]-[0061] and fig. 5).
However, Hyun teaches a structure for a particle separator having first and second cyclones wherein the particle separator comprises:
a partition provided inside the housing, partitioning the first housing and the second housing from each other (cover member 130, see Hyun fig. 3); 
a partition through hole provided to pass through the partition (communication holes 130a, see Hyun paragraph [0060] and figs. 3 and 4); 
chamber bodies provided in a hollow cylinder shape, (housing 111 and inner case 150, see Hyun fig. 3) having one end fixed to the partition and the other end which is in contact with the first cover (cover member 130 is fixed to upper end of housing 111 and inner case 150 is in contact with lower cover 160, see Hyun fig. 4), and partitioning an inner space of the first housing into a first chamber communicated with the intake unit and a second chamber communicated with the partition through hole (see Hyun paragraphs [0036]-[0038]); 
a body partition partitioning an inner space of the second chamber into a first space communicated with the partition through hole and a second space which is not communicated with the partition through hole; (bottom surface 111d of first cyclone 110, see Hyun paragraph [0045] and fig. 3)
a communication hole provided to pass through the chamber bodies to communicate the first space with the first chamber; (holes in mesh filter 112 between first and second cyclones, see Hyun figs. 2-4)
a path body provided in a pipe surrounding the partition through hole, having one end fixed to the partition and the other end communicated with the second space by passing through the body partition; (casing 121 of second cyclones 120, see Hyun fig. 6)
a discharge pipe provided as a pipe extended from the partition through hole toward the body partition and provided inside the path body; (vortex finder 122, see Hyun fig. 6)
an inlet provided to pass through the path body, guiding the air supplied to the communication hole to the inside the path body (120b1, see Hyun fig. 6); and  
an air flow forming portion provided in a screw shape between the discharge pipe and the path body, rotating the air entering the inlet inside the path body. (guide vanes 123 in vortex finders 122, see Hyun fig. 6 and paragraph [0052])
It would have been obvious to a person having ordinary skill in the art to combine the teachings of Hun with the cleaning appliance of [BLANK], as doing so represents the combination of known prior art elements according to known methods to yield predictable results.

Regarding claim 12, Nam in view of Buttery and Hyun teaches the cleaning appliance of claim 11, wherein the fan includes: 
a case provided in the second housing, storing the impeller therein (suction motor housing holds impeller 200a, see Nam fig. 25 and paragraph [0290]); 
a case intake hole provided on one surface of the case headed for the partition through hole to allow the air to enter the inside of the case (air inlet facing second cyclone unit 130, see Nam paragraph [0290] and fig. 25); and 
a case exhaust hole provided on one surface of the case headed for the exhaust unit to discharge the air inside the case to the outside (not explicitly claimed, but necessary for air to be discharged to the outside as described in claim [0291], consequently an exhaust hole would be obvious to a person of ordinary skill).

Regarding claim 13, Nam in view of Buttery and Hyun teaches the cleaning appliance of claim 12, But does not teach that it further comprises: 
a first filter located between the partition through hole and the case intake hole, filtering the air; and 
a second filter located between the case exhaust hole and the exhaust unit to filter the air, 
wherein the second filter is provided to filter particles smaller than those filtered by the first filter.
However, Nam teaches a separate embodiment which makes use of both a pre-motor filter (pre-filter 29, see Nam paragraph [0134]) and a post-motor filter (filter unit 50, see Nam paragraph [0128]), where the pre-motor filter is located in the air flow between the second cyclone and the motor (see Nam paragraph [0134]), and the post-motor filter is located between the motor and the air exits (filter 560 is located before air exits 522, see Nam fig. 8 and paragraphs [0143]-[0145]). Further, the placement of filters in the airstream to remove fine dust not otherwise captured is generally well known in the art (see, e.g. pre-motor filter 362 described in Buttery paragraphs [0043]-[0044]and fig. 3).
Consequently, the inclusion of a first filter located between the partition through hole and the case intake hole, filtering the air; and a second filter located between the case exhaust hole and the exhaust unit to filter the air, wherein the second filter is provided to filter particles smaller than those filtered by the first filter, would have been obvious to a person having ordinary skill in the art as a combination of known prior art elements according to known methods to yield predictable results.

Response to Arguments
Applicant’s arguments, see page 7, filed 27 July, 2022, with respect to 35 U.S.C. § 112 have been fully considered and are persuasive.  The rejections under 35 U.S.C. § 112(b) and claim interpretation under 35 U.S.C. § 112(f) of claims 1-7 and 9-13 have been withdrawn. Examiner would like to specifically note, regarding the amendment of claim 1 replacing “hollow cylinder” with “cylinder shape” that the term “cylinder shape” includes shapes that are not a cylinder but that may be defined in terms of one or several cylinders, such as a shape defined by two cylinders intersecting at an angle.
Applicant's arguments filed 27 July, 2022 with respect to the rejections made under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yuen et al. (US 11363921), Yuen et al. (US 11419465), Bass et al. (US 5787546), and Visel et al. (US PGPub 2014/0208538) teach cleaners with angled elements.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723